IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                         AUGUST 1999 SESSION
                                                  FILED
                                                  Ocotober 19, 1999

                                                 Cecil Crowson, Jr.
ARDIE JACKSON,                    )             Appellate Court Clerk
                                  )
           Appellant,             )    C.C.A. No. 02C01-9810-CR-00318
                                  )
vs.                               )    Shelby County
                                  )
STATE OF TENNESSEE,               )    Hon. Terry Lafferty, Judge
                                  )
           Appellee.              )    (Post-Conviction)
                                  )



FOR THE APPELLANT:                     FOR THE APPELLEE:
CRAIG B. FLOOD, II                     PAUL G. SUMMERS
Attorney at Law                        Attorney General & Reporter
100 N. Main, Ste. 2400
Memphis, TN 38103                      CLINTON J. MORGAN
                                       Asst. Attorney General
                                       425 Fifth Ave. North
                                       2d Floor, Cordell Hull Bldg.
                                       Nashville, TN 37243-0493

                                       WILLIAM L. GIBBONS
                                       District Attorney General

                                       CAMILLE McMULLEN
                                       Asst. District Attorney General
                                       201 Poplar Ave., Third Fl.
                                       Memphis, TN 38103


OPINION FILED:________________


AFFIRMED - RULE 20

JAMES CURWOOD WITT, JR., JUDGE
                                      OPINION

              The petitioner, Ardie Jackson, filed a post-conviction petition alleging

his guilty plea to the crime of especially aggravated kidnapping was not knowingly

and voluntarily entered and that his counsel was ineffective. Following a hearing,

the trial court denied relief.    In this appeal, the petitioner raises only the

voluntariness-of-plea issue. Finding no error of law requiring reversal, we affirm.



              At the post-conviction hearing, the petitioner's proof established that

there had been confusion at the time of his guilty plea to the offense of especially

aggravated kidnapping as to whether serious bodily injury was required to elevate

the offense from aggravated kidnapping to especially aggravated kidnapping. The

petitioner's trial counsel candidly admitted at the post-conviction hearing that he

probably had not explained the difference between aggravated kidnapping and

especially aggravated kidnapping to the petitioner. Counsel testified, however, that

he had explained the difference between especially aggravated robbery and

especially aggravated kidnapping in that serious bodily injury was an element of the

former but not the latter. The transcript of the guilty plea hearing, which was

received as an exhibit at the post-conviction hearing, reflects that the petitioner

inquired of the court whether serious bodily injury was an element of especially

aggravated kidnapping. Although the trial judge had initially indicated otherwise, he

ultimately explained to the petitioner that serious bodily injury was not an essential

element of especially aggravated kidnapping. Thereafter, the petitioner voiced his

understanding and his willingness to go forward with the plea.



              After considering all the evidence, including the testimony of the

petitioner, his trial counsel, and the transcript of the guilty plea hearing, the court

below found that the petitioner had failed to prove his allegations, and specifically,

that "[the] petitioner entered a knowing plea of guilty to the offense of especially

                                          2
aggravated kidnapping." On appeal, the evidence of record does not preponderate

to the contrary. See, e.g., Butler v. State, 789 S.W.2d 898, 899-900 (Tenn. 1990).

Because we find no error of law requiring reversal apparent on the record, the

judgment of the trial court is affirmed pursuant to Rule 20, Rules of the Tennessee

Court of Criminal Appeals.




                                         _______________________________
                                         JAMES CURWOOD WITT, JR., JUDGE


CONCUR:




_____________________________
DAVID H. WELLES, JUDGE



_____________________________
JERRY L. SMITH, JUDGE




                                        3